DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (10,268,035), hereinafter Kim in view of Niwano et al. (2009/0059348), hereinafter Niwano. 
Regarding claim 1, Kim discloses, in figures 11A, 11B, and 13, a substrate (110, first substrate) (col. 6, line 18), comprising:  a base (111, first base substrate) (col. 6, lines 18-19); a pixel (PX, plurality of pixels) defining layer disposed on the base (111, first base substrate) (col. 6, lines 33-40), the pixel defining layer including a plurality of through holes (hole between each CS column spacers and WA, partition wall; see annotated figure 13); and plurality of light-emitting devices (130, electrowetting layer) (figure 3 shows a plurality of pixels and an electrowetting layer in each pixel), wherein one of the plurality of light-emitting devices (130, electrowetting layer) includes a liquid functional layer (131, first fluid and 132, second fluid) disposed in the through hole (hole between each CS column spacers and WA, partition wall; see annotated figure 13) (col. 8, lines 34-36), the fluid functional layer (131, first fluid and 132, second fluid) is in direct contact with the first electrode and the second electrode (122, pixel electrode) (col. 8, lines 44-58), and the liquid functional layer includes a liquid light-emitting layer configured to emit light (col. 8, lines 50-51).

    PNG
    media_image1.png
    432
    443
    media_image1.png
    Greyscale

Kim does not disclose a plurality of electrode pairs wherein at least one electrode pair includes a first electrode and a second electrode disposed at least on a hole wall of one of the through holes and at least partially opposite to each other, and the first electrode and the second electrode are insulated from each other.
Niwano discloses a plurality of electrode pairs (30, common electrode; see annotated figure 1 below and 71B, second electrodes; see annotated figure 7 below) wherein at least one electrode pair includes a first electrode and a second electrode disposed at least on a hole wall of one of the through holes (15, through hole) and at least partially opposite to each other (see annotated figures 1 and 7 below), and the first electrode and the second electrode are insulated from each other (paragraphs 0078-0079).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.

    PNG
    media_image2.png
    531
    667
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    665
    media_image3.png
    Greyscale

Regarding claims 2 and 4, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the first electrode and the second electrode each extend along the hale wail from an edge of the hole wall away from the base to a lower surface of the liquid light-emitting layer proximate to the base.
Niwano discloses wherein the first electrode and the second electrode (71B, second electrode) each extend along the hole wall from an edge of the hole wall (side of through hole 15) away from the base to a lower surface of the liquid light-emitting layer (20, liquid storage portion) proximate to the base (paragraph 0180).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 3, Kim discloses, in figures 11A, 11B, and 13, a substrate (110, first substrate) (col. 6, line 18), wherein the liquid functional layer (131, first fluid and 132, second fluid) further includes a liquid encapsulation layer disposed on a side of the liquid light-emitting layer (130, electrowetting layer) away from the base (111, base substrate) and is in direct contact with the liquid light-emitting layer (130, electrowetting layer) (figure 13 shows the liquid is enclosed and col. 8, lines 31-43); the liquid light-emitting laver includes a first liquid (131, first liquid), and the liquid encapsulation layer includes a second liquid (132, second liquid) immiscible with the first liquid (131, first liquid) (col. 8, lines 31-43); and a density of the second liquid is less than a density of the first liquid (col. 8, lines 34-58).
Regarding claim 5, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the first electrode and the second electrode each extend along the hale wail from an edge of the hole wall away from the base to a surface of the liquid encapsulation layer in contact with the liquid light-emitting layer.
Niwano discloses wherein the first electrode and the second electrode (71B, second electrode) each extend along the hole wall from an edge of the hole wall (side of through hole 15) away from the base to a surface of the liquid encapsulation layer in contact with the liquid light-emitting layer (20, liquid storage portion) (paragraph 0180).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 6, Kim discloses, in figures 11A, 11B, and 13, a substrate (110, first substrate) (col. 6, line 18), wherein a relative molecular mass of the first liquid (131, first liquid; silicon oil; which has a molecular mass of 92.17) (col. 8, lines 39-40) is greater than a relative molecular mass of the second liquid (132, second liquid; sodium chloride; which has a molecular mass of 58.44) (col. 8, lines 41-43) (92.17 > 58.44).
Regarding claim 7, Kim discloses, in figures 11A, 11B, and 13, a substrate (110, first substrate) (col. 6, line 18), wherein the first liquid (131, first liquid) includes an organic solvent (col. 8, lines 39-40) and a dispersant (dye) dissolved in the organic solvent (col. 8, lines 44-46).
Regarding claim 8, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the plurality of electrode pairs includes at least and electrode pair which includes a first electrode connected to and integrated with another first electrode of an adjacent electrode pair, and second electrodes of any two adjacent electrode pairs are insulated from each other.
Niwano discloses wherein the plurality of electrode pairs includes at least and electrode pair which includes a first electrode connected to and integrated with another first electrode of an adjacent electrode pair, and second electrodes of any two adjacent electrode pairs are insulated from each other (figures 6 and 7; paragraph 0178).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 9, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the first electrode and the second electrode are disposed in a same layer.
Niwano discloses wherein the first electrode and the second electrode are disposed in a same layer (figures 6 and 7 and paragraph 0178).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 10, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose further comprising a plurality of first power lines and a plurality of second power lines that are disposed on the base and insulated from each other, wherein the first electrode is electrically connected to a corresponding one of the first power lines, and the second electrode is electrically connected to a corresponding one of the second power lines.
Niwano discloses further comprising a plurality of first power lines and a plurality of second power lines that are disposed on the base and insulated from each other, wherein the first electrode is electrically connected to a corresponding one of the first power lines, and the second electrode is electrically connected to a corresponding one of the second power lines (paragraph 0082).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 11, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the light-emitting device further includes a third electrode and a fourth electrode, and the third electrode and the fourth electrode are both insulated from the first electrode and the second electrode: and the third electrode is located at a side of the liquid functional layer proximate to the base, and the fourth electrode is located at a side of the liquid functional layer away from the base.
Niwano discloses wherein the light-emitting device further includes a third electrode (71A, second electrode) and a fourth electrode (70B, first electrode) (paragraphs 0178-0179), and the third electrode (71A, second electrode) and the fourth electrode (70B, first electrode) are both insulated from the first electrode and the second electrode (paragraphs 0178-0179); and the third electrode (71A, second electrode) is located at a side of the liquid functional layer proximate to the base (12, substrate), and the fourth electrode is located at a side of the liquid functional layer away from the base (paragraph 0179).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 12, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein fourth electrodes of the plurality of light-emitting devices are integrated to form an integrated structure, and the integrated structure covers the pixel defining layer.
Niwano discloses wherein fourth electrodes of the plurality of light-emitting devices are integrated to form an integrated structure, and the integrated structure covers the pixel defining layer (figures 6 and 7 and paragraph 0179).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 13, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose further comprising an insulating layer disposed between the fourth electrodes and the plurality of electrode pairs, wherein the insulating layer includes a plurality of hollowed-out portions, each hollowed-out portion corresponds to @ through hole, and an orthographic projection of the hollowed-out portion on the base overlaps with an orthographic projection of the through hole on the base.
Niwano discloses disclose further comprising an insulating layer (83, insulating water repellent) disposed between the fourth electrodes and the plurality of electrode pairs (71B, second electrodes) (paragraph 0182), wherein the insulating layer includes a plurality of hollowed-out portions, each hollowed-out portion corresponds to a through hole (figure 7), and an orthographic projection of the hollowed-out portion on the base overlaps with an orthographic projection of the through hole on the base (figure 7).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid. 

Regarding claim 15, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose further comprising a plurality of pixel driver circuits disposed between the base and the plurality of light-emitting devices, wherein each pixel driver circuit is electrically connected to a third electrode of a corresponding light-emitting device: and the pixel driver circuit is configured to drive the liquid light-emitting layer to emit light.
Niwano discloses further comprising a plurality of pixel driver circuits disposed between the base and the plurality of light-emitting devices, wherein each pixel driver circuit is electrically connected to a third electrode of a corresponding light-emitting device: and the pixel driver circuit is configured to drive the liquid light-emitting layer to emit light (paragraph 0082).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 16, Kim discloses, in figures 11A, 11B, and 13, a substrate (110, first substrate) (col. 6, line 18), further comprising a solid encapsulation layer disposed on a side of the light-emitting device away from the base, wherein the solid encapsulation layer covers the pixel defining layer (col. 6, lines 18-23).
Regarding claim 17, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the first electrode and the second electrode are made of a same material.
Niwano disclose wherein the first electrode and the second electrode are made of a same material (paragraph 0078).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrode pair of Niwano for the purpose of surrounding the through hole and applying a voltage to the colored liquid.
Regarding claim 18, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose wherein the liquid light-emitting layer includes a first quid and particles suspended in the first liquid, and the particles are quantum dots.
Niwano discloses wherein the liquid light-emitting layer includes a first quid and particles suspended in the first liquid, and the particles are quantum dots (paragraph 0087).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the particles of Niwano for the purpose of displaying a colored image.
Regarding claim 19, Kim discloses, in figures 11A, 11B, and 13, a substrate (110, first substrate) (col. 6, line 18), a display panel, comprising the substrate according to claim 1 (col. 6, line 13).
Regarding claim 20, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim does not disclose further comprising a backlight, wherein the substrate is disposed at a light-exit side of the backlight, and the liquid light-emitting layer includes a first liquid and particles suspended in the first liquid, and the particles are quantum dots.
disclose further comprising a backlight, wherein the substrate is disposed at a light-exit side of the backlight, and the liquid light-emitting layer includes a first liquid and particles suspended in the first liquid, and the particles are quantum dots (paragraphs 0087 and 0097).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the particles of Niwano for the purpose of displaying a colored image.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 14, wherein the claimed invention comprises, in claim 14, wherein the light-emitting device further includes a hole injection layer, a hole transport layer, an electron injection layer, and an electron transport layer, the hole injection layer is located between the third electrode and the liquid functional layer, the hole transport layer is located between the hole injection layer and the liquid functional layer; the electron injection layer is located between the fourth electrode and the liquid functional layer; and the electron transport layer is located between the electron injection layer and the liquid functional layer, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872